                          Case 13-22173-LMI        Doc 77      Filed 07/15/21      Page 1 of 2




           ORDERED in the Southern District of Florida on July 14, 2021.




                                                              Laurel M. Isicoff
                                                              Chief United States Bankruptcy Judge
___________________________________________________________________________




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF FLORIDA
                                                 MIAMI DIVISION
                                                www.flsb.uscourts.gov

             In re:   Yohan Rodriguez                               Case No.: 13-22173-LMI

                                                                    Chapter 13
                              Debtor          /

              ORDER CONTINUING MOTION TO REOPEN CHAPTER 13 CASE AND TO AVOID
              LIEN WITH CREDITORS AMERICAN EXPRESS BANK, FSB AND CITIBANK, N.A.

                      THIS MATTER having come to be heard on the consent calendar on this 13th day of July

             2021, upon Debtor’s Motion to Reopen Chapter 13 Case and to Avoid Lien with Creditors

             American Express Bank, FSB and Citibank, N.A. [herein “Motion”; ECF# 72], IT IS;

                      ORDERED AND ADJUDGED:

                      1. The Motion is continued to:

                                              Date: August 10, 2021
                                              Time: 9:00 a.m.
                                              Location: Please see notice below:
             Until further notice or unless directed otherwise, the court will ONLY hold telephonic hearings.
             The telephonic service provider CourtSolutions, LLC (917) 746−7476 will be permitted in ALL
             matters. To participate through CourtSolutions, you must make a reservation in advance no later
             than 3:00 p.m., one business day before the date of the hearing. Reservations should be arranged
             Case 13-22173-LMI             Doc 77       Filed 07/15/21        Page 2 of 2



online at https://www.court-solutions.com If a party is unable to register online, a reservation may
also be made by telephone at (917)746-7476. Individuals not represented by counsel will be able
to use the telephonic services FREE of charge. All attorneys shall advise their clients NOT to appear
at the courthouse.

                                                  ###
The Law Office of Robert Sanchez, P.A., is hereby directed to mail a conformed copy of this order to all
affected parties.

Submitted By:
Robert Sanchez, Esq.
Robert Sanchez, P.A.
355 W 49 St.
Hialeah, FL 33012
(305) 687-8008
Fax : (305) 512-9701
Email: court@bankruptcyclinic.com
